People v Garcia (2016 NY Slip Op 04092)





People v Garcia


2016 NY Slip Op 04092


Decided on May 26, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 26, 2016

Mazzarelli, J.P., Andrias, Richter, Manzanet-Daniels, Kahn, JJ.


1249 289/12

[*1]The People of the State of New York, Respondent,
vAgustine Garcia, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (William Terrell, III of counsel), for respondent.

Order, Supreme Court, Bronx County (Raymond L. Bruce, J.), entered on or about April 29, 2015, which adjudicated defendant a level two sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant was properly assessed 20 points under the risk factor for continuing course of sexual misconduct based on the case summary, which states that defendant engaged in sexual misconduct "on separate occasions" on or about and between August 3, 2010 and September 17, 2010 (People v Mingo, 12 NY3d 563, 568,
n 2, 573 [2009]; People v Wagner, 75 AD3d 674, 675 [3d Dept], lv denied 15 NY3d 712 [2010]). Accordingly, defendant was properly
adjudicated a level two sex offender based on clear and convincing evidence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 26, 2016
CLERK